FILED
                                                                        JULY 1, 2021
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 37509-9-III
                    Respondent,              )
                                             )
      v.                                     )
                                             )
MICHAEL JEREMY AICHELE,                      )         UNPUBLISHED OPINION
                                             )
                    Appellant.               )

      STAAB, J. — Michael Aichele appeals his sentence for attempting to elude a

pursuing police vehicle. He asserts that a particular sentencing enhancement was

erroneously checked on the judgment and sentence and that discretionary legal financial

obligations (LFOs) should not have been imposed. The State concedes error. We

remand to correct the scrivener’s error in the judgment and strike the discretionary LFOs.

      In August 2019, Mr. Aichele was arrested for attempting to elude a police vehicle.

A jury found him guilty of that offense. No other special verdict was sought or found.

      At sentencing, the trial court checked a box on the judgment and sentence for a

sentence enhancement, finding that Mr. Aichele endangered one or more persons, other

than the pursuing officer, during the crime. Despite checking this box, the court

sentenced Mr. Aichele to 25 months, the middle of his standard range, without any
No. 37509-9-III
State v. Aichele


sentence enhancements. The court also found Mr. Aichele indigent but imposed

discretionary fees, including a $200 criminal filing fee and a $100 jury demand fee.

       At trial on charges of eluding a police officer, the prosecuting attorney can make a

special allegation of endangerment pursuant to RCW 9.94A.834. Ultimately, it is the

jury’s responsibility to find whether this allegation was proved beyond a reasonable

doubt. RCW 9.94A.834(2). If found by a jury, the enhancement adds twelve months and

one day to the defendant’s standard range sentence. RCW 9.94A.533(11).

       In this case, the prosecuting attorney did not allege endangerment, and the jury

was not presented with the question of endangerment. Therefore, the trial court’s finding

to this effect was erroneous. Mr. Aichele’s standard range was 22 to 29 months, and he

was sentenced to 25 months without any enhancements. In other words, the finding did

not affect Mr. Aichele’s sentence.

       Given the absolute lack of evidence to support the finding of endangerment and

Mr. Aichele’s standard range sentence, both parties suggest that the finding was simply a

scrivener’s error. We agree and remand to fix the error by striking the finding from the

judgment and sentence. See State v. Healy, 157 Wn. App. 502, 516, 237 P.3d 360 (2010)

(court remanded to correct judgment and sentence that incorrectly stated terms of

confinement).

       Mr. Aichele also appeals the imposition of discretionary financial obligations in

light of the court’s finding that he is indigent. Again, we accept the State’s concession.

                                             2
No. 37509-9-III
State v. Aichele


By statute, neither the filing fee nor jury demand fee may be imposed on an indigent

criminal defendant. RCW 36.18.020(2)(h) (filing fee), RCW 10.46.190 (jury demand

fee).

        We remand to fix the error on the judgment and sentence by striking the finding of

endangerment. The court should also strike the $200 criminal filing fee, the $100 jury

demand fee, and recalculate Mr. Aichele’s financial obligations.

        A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                              _________________________________
                                                      Staab, J.

WE CONCUR:


_________________________________
      Lawrence-Berrey, J.


_________________________________
      Siddoway, A.C.J.




                                              3